DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Publication No. 2017/0340393 to Choi et al.
Regarding Claim 1, Choi teaches a system for assessing plaque vulnerability of a patient in medical imaging, the system comprising: a medical scanner configured to scan a vessel and plaque of a patient (claim 33 teaches scanning the vessel and plaque of a patient); a memory configured to store one or more first features from a blood test; an image processor configured to extract one or more second features of the vessel, plaque, or vessel and plaque from data of the scan and to determine a risk of rupture of the plaque from the first features, the second features, and a third feature for hemodynamics (claim 21 teaches assess plaque vulnerability, by obtaining morphological feature, hemodynamic feature and biochemical feature); and an output 
Regarding Claim 2, Choi teaches that the medical scanner comprises an angiography scanner and the second features comprises anatomical, morphological, or anatomical and morphological features of the vessel, plaque, or vessel and plaque (claim 22 teaches an angiography scanner).  
Regarding Claim 3, Choi teaches that the first features comprise biochemical features of blood of the patient (claim 21 and 26 teaches biochemical features).  
Regarding Claim 4, Choi teaches that the image processor is configured to calculate the third features as a force on the plaque, vessel, or plaque and vessel calculated from flow, pressure, or flow and pressure measurements or estimates (para 028  and 031 teaches blood flow characteristics).  
Regarding Claim 5, Choi teaches that the image processor is configured to calculate the third features from a fluid-structure interaction computation derived from the scan (para 0059 teaches fluid dynamic analysis).  
Regarding Claim 6, Choi teaches that the image processor is configured to determine the risk with a machine-learnt classifier with the first, second, and third features as part of an input vector of the machine-learnt classifier (claim 21 teaches assess plaque vulnerability, by obtaining morphological feature, hemodynamic feature and biochemical feature).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793